J-S57037-18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P.65.37

COMMONWEALTH OF PENNSYLVANIA,            :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                 Appellee                :
                                         :
          v.                             :
                                         :
KHALIL BRADLEY,                          :
                                         :
                 Appellant               :      No. 2304 EDA 2017

         Appeal from the Judgment of Sentence February 21, 2017
           in the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0002005-2016

BEFORE: PANELLA, J., PLATT, J.* and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                     FILED FEBRUARY 21, 2019

      Khalil Bradley (Appellant) appeals from the judgment of sentence

entered February 21, 2017, after he was found guilty of first-degree murder,

carrying a firearm without a license, carrying a firearm on a public street in

Philadelphia,   possessing   an   instrument   of    a   crime,   and   recklessly

endangering another person. We affirm.

      As we write for the parties, we need not restate the underlying facts of

the case herein. Suffice it to say that the factual summary offered in the

trial court’s opinion accurately summarizes the evidence offered at trial.

See Trial Court Opinion, 1/22/2018, 2-4.       Briefly, Appellant was charged

with, inter alia, first-degree murder in the shooting death of Jai Rivera. Id.

at 3. Rivera, who sold drugs on the same block as rival drug dealers, was




* Retired Senior Judge assigned to the Superior Court
J-S57037-18

shot fifteen times by Appellant, a supposed “enforcer” for the rival drug

dealers. Id. at 2-3.

      Following a jury trial, Appellant was found guilty of the aforementioned

crimes.   On February 21, 2017, Appellant was sentenced to a mandatory

term of life in prison for first-degree murder, plus an aggregate consecutive

term of six and one-half to 19 years’ imprisonment on the remaining counts.

      Appellant timely filed a post-sentence motion alleging, inter alia, that

the jury’s verdict was against the weight of the evidence.     Post-Sentence

Motion, 3/1/2017, at 2 (unnumbered).      On June 21, 2017, the trial court

denied Appellant’s motion. Appellant then timely filed a notice of appeal.

      On July 20, 2017, the [trial] court issued an order pursuant to
      Pa.R.A.P. 1925(b) directing [Appellant] to file a concise
      statement of errors complained of on appeal by August 10,
      2017. On September 11, 2017, after [Appellant] failed to timely
      file a Rule 1925(b) statement, the [trial] court filed an opinion
      finding that all of [Appellant’s] claims had been waived. On
      September 18, 2017, the Superior Court ordered th[e trial] court
      to determine if counsel for [Appellant], Evan T.L. Hughes,
      Esquire had abandoned his client, and to take action, as
      necessary, to protect [Appellant’s] appellate rights. Pursuant to
      that order, the [trial] court held a hearing on October 13, 2017.
      Following the hearing, the [trial] court relieved Mr. Hughes as
      counsel and appointed new counsel, Gary S. Server, Esquire to
      represent [Appellant] on appeal. On November 14, 2017, the
      Superior Court remanded this matter for [Appellant] to file a
      Rule 1925(b) statement and for th[e trial] court to file a
      supplemental opinion.




                                    -2-
J-S57037-18

Trial Court Opinion, 1/22/2018, at 1-2 (unnecessary capitalization omitted).

Both the trial court and Appellant complied with this Court’s order and this

case is now ripe for disposition.1

         On appeal, Appellant argues that: (1) the verdict was against the

weight    of   the   evidence,   and   (2)   a   statement   made   during   the

Commonwealth’s closing argument amounted to prosecutorial misconduct.

Appellant’s Brief at 6. We review Appellant’s issues mindful of the following.

             Appellate review of a weight claim is a review of the
      exercise of discretion, not of the underlying question of whether
      the verdict is against the weight of the evidence. Because the
      trial judge has had the opportunity to hear and see the evidence

1
  Also before this Court’s is Appellant’s “Unopposed Motion for Leave to have
the Panel Decide the Merits of the Briefs Previously Submitted.” By way of
further background, prior to this Court’s review of Appellant’s appeal but
after the filing of Appellant’s brief, Attorney Server filed a motion to
withdraw as court-appointed counsel, averring, inter alia, that he was unsure
if Appellant was still entitled to court-appointed representation because
Attorney Server had recently become aware that Appellant had obtained
private counsel in preparation for potential post-conviction proceedings.
Motion to Withdraw Court Appointed Counsel, 9/30/2018. Upon review of
counsel’s motion, this Court remanded this matter “to the trial court to
inquire if Appellant’s in forma pauperis status has changed and determine if
Appellant is still eligible for court-appointed counsel.” Order, 10/12/2018
citing Pa.R.A.P. 555.

      On remand, the trial court held a hearing and determined that
Appellant was no longer entitled to court-appointed counsel. Notice of
Findings and Action Taken Pursuant to Superior Court Remand, 11/9/2018,
at 1 (unnumbered). The trial court provided Appellant 60 days from the
date of the order to obtain alternative counsel. Id. at 2. On November 21,
2018, Attorney Daniel Silverman entered his appearance. On January 10,
2018, Appellant, through Attorney Silverman, filed the aforementioned
motion. Upon review, we grant Appellant’s motion and address the merits of
the claims set forth in Appellant’s counseled appellate brief filed by Attorney
Server prior to his withdrawal.



                                       -3-
J-S57037-18


      presented, an appellate court will give the gravest consideration
      to the findings and reasons advanced by the trial judge when
      reviewing a trial court’s determination that the verdict is against
      the weight of the evidence. One of the least assailable reasons
      for granting or denying a new trial is the lower court’s conviction
      that the verdict was or was not against the weight of the
      evidence and that a new trial should be granted in the interest of
      justice.

            However, the exercise of discretion by the trial court in
      granting or denying a motion for a new trial based on a
      challenge to the weight of the evidence is not unfettered. The
      propriety of the exercise of discretion in such an instance may be
      assessed by the appellate process when it is apparent that there
      was an abuse of that discretion.

Commonwealth v. Widmer, 744 A.2d 745, 753 (Pa. 2000) (internal

citations omitted).   See also Commonwealth v. Britton, 134 A.3d 83, 86

(Pa. Super. 2016) (“The trier of fact while passing upon the credibility of

witnesses and the weight of the evidence produced, is free to believe all,

part or none of the evidence.”) (citation omitted).    “A motion alleging the

verdict was against the weight of the evidence should not be granted where

it merely identifies contradictory evidence presented by the Commonwealth

and the defendant.” Commonwealth v. Chamberlain, 30 A.3d 381, 396

(Pa. 2011).

      Regarding claims of prosecutorial misconduct, “[i]f the defendant

thinks the prosecutor has done something objectionable, he may object, the

trial court rules, and the ruling—not the underlying conduct—is what is

reviewed on appeal.”    Commonwealth v. Tedford, 960 A.2d 1, 29 (Pa.

2008).



                                     -4-
J-S57037-18


      With specific reference to a claim of prosecutorial misconduct in
      a closing statement, it is well settled that in reviewing
      prosecutorial remarks to determine their prejudicial quality,
      comments cannot be viewed in isolation but, rather, must be
      considered in the context in which they were made. Our review
      of prosecutorial remarks and an allegation of prosecutorial
      misconduct requires us to evaluate whether a defendant
      received a fair trial, not a perfect trial.

Commonwealth v. Judy, 978 A.2d 1015, 1019 (Pa. Super. 2009) (internal

citations and quotation marks omitted).          Failure to object to the alleged

misconduct will result in waiver on appeal. See Tedford, supra. See also

Commonwealth v. Poindexter, 447 A.2d 1387, 1390 (Pa. Super. 1982).

      Upon our review of the certified record, the parties’ briefs, and the

relevant law, we conclude that the opinion of the Honorable Glenn B.

Bronson   comprehensively      and   correctly     addresses   and   disposes   of

Appellant’s issues and supporting arguments and evidences no abuse of

discretion or errors of law.    See Trial Court Opinion, 1/22/2018, at 4-9

(concluding it did not abuse its discretion in finding the jury’s verdict was not

against the weight of the evidence and that it was within the province of the

jury as fact-finder to resolve conflicting testimony and make credibility

determinations); Id. 9-10 (finding Appellant’s failure to object to the

prosecutor’s remarks at trial resulted in waiver).

      Accordingly, we adopt the trial court’s opinion, filed on January 22,

2018, as our own and, based upon the reasons stated therein, affirm

Appellant’s judgment of sentence. The parties shall attach a copy of the trial




                                      -5-
J-S57037-18

court’s January 22, 2018 opinion to this memorandum in the event of future

proceedings.

        Judgment of sentence affirmed.

        Judge Platt did not participate in the consideration or decision of this

case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/21/19




                                      -6-
�
)
)    I                                                                                               Circulated 01/09/2019 11:15 AM
J
)
!
,.                                                                                                                            FILED
!
,.                                      IN THE COURT OF COMMON PLEAS
                                   FIRST JUDICIAL DISTRICT OF PENNSYLVANIA                                             JAN 2 2 2018
                                            CRIMINAL TRIALDIYISION
                                                                                                                 Office of Judicial Records
                                                                                                                  Appeals/Post Trial
                  COMMONWEAL TH OF                                                    CP-51-CR-0002005-2016
                  PENNSYLVANIA
                                                                               ,·-
                         v.                                                       CP-51-CR-000200:,.2016 Comm. v. Bradley, t11, 201 7 i after defendant failed to timely file a Rule I 925(b) statement, the Court filed an

opinion finding that all of defendant's claims had been waived.

       On September 18, 2017, the Superior Court ordered this Court to determine if counsel for

defendant, Evan T.L. Hughes, Esquire had abandoned his client, and to take action, as necessary,

to protect defendant's appellate rights. Pursuant to that order, the Court held a hearing on

October 13, 2017. Following the hearing, the Court relieved Mr. Hughes as counsel and

appointed new counsel, Gary S. Server, Esquire to represent defendant on appeal. On November

14, 2017, the Superior Court remanded this matter for defendant to file a Rule 1925(b) statement

and for this Court to file a supplemental opinion.

       Defendant has now raised the following grounds for relief on appeal: 1) the verdict, in its

entirety, is against the weight of the evidence; and 2) the prosecutor engaged in misconduct

during closing argument. Defendant's 1925(8) Statement ("Statement of Errors") at�� 1-2. For

the reasons set forth below, defendant's claims are without merit and the judgment of sentence

should be affirmed.

                                    I. FACTUAL BACKGROUND

       At trial, the Commonwealth presented the testimony of Philadelphia Police Detectives

Thorsten Lucke and James Burke, Philadelphia Police Officers Gary Guaraldo and Andrew

Andrejczak, Philadelphia Deputy Chief Medical Examiner Dr. Albert Chu, and Nakia Abdullah,

Nafis Brown, Kareema Hill, and James Rivera. Defendant presented the testimony          of William
Everman, Donnell Booker, and Jerome Maynard. Viewed in the light most favorable to the

Commonwealth as the verdict winner, the evidence established the following.

       The victim, Jai Rivera, sold drugs on the 1800 block of Judson Street in Philadelphia.

N.T. 2/7/17 at 79-80. Three brothers, Shawn (also known as "Stud"), Leonard (also known as



                                                  2
"Huggie"), and Jermain (also known as "Main"), also sold drugs on the street, and did not want

Rivera to sell there. N.T. 2/7/17 at 80-81, 88.

        On November 7, 2015, three days before the murder, Rivera was leaving his home, when

an "employee" of the brothers, Damon Jones ( also known as "Dame") approached him and told

him that he could not sell drugs on the block. N.T. 2/7/17 at 87; N.T. 2/8/17 at 104. In response,

Rivera shot Dame in his leg. N.T. 2/7/17 at 88-89. Stud witnessed the shooting and shot back at

Rivera;.however, Rivera escaped unscathed. N.T. 2/7/17 at 88-89

        Defendant was an "enforcer" for the brothers and was paid to kill Rivera: N.T. 2/7/17 at

139. On November 9, 2015, the day before Rivera was killed, defendant was standing with a

group of men on the 2000 block of Judson Street, while he plotted Rivera's murder. N.T. 2/7/17

at 125-127. He wanted to do it right then and there; however, his· friend, Robert Thomas (also

known as "Little Rob"), who was also involved in the plot, advised him not to, because it would

hurt drug sales in the area. N .T. 2/7117 at 8, 126-128, 139.

       The following day, November l 0, 2015, at approximately 3:36 P.M., Rivera was standing

on the 2100 block of West Dauphin Street in Philadelphia and talking to Little Rob, when

defendant approached him from behind and began to fire shots at him. N.T. 2/7/17 at 24-25,

179; N.T. 2/8/17 at 74. Rivera 'suffered fifteen gunshot wounds. N.T. 2/8/17 at 12. He was

struck once in the head, once in the right thigh, twice in the right forearm, and eleven times in the

torso, hitting his lungs, stomach, pancreas, left kidney, spleen, small intestine, spine, pelvis, and

multiple ribs. N.T. 2/8/17 at 13. He was taken to Temple University Hospital, where he was

pronounced dead. N.T. 2/8/17 at 12. Although Little Rob threw himself against a wall to avoid

the gunfire, a bullet struck him in the foot. N.T. 2/8/17 at 74. Little Rob went from the scene of

the murder to Temple University Hospital for treatment. N.T. 2/8/17 at 74, 103-104.



                                                  3
        Philadelphia Police Detectives then conducted an investigation of the shooting. N. T.

2/8/17 at 68. During the course of the investigation, detectives recovered a video recording of

the incident.   N.T. 2/8/17 at 71; see Commonwealth Exhibit C-29.     In addition, Nakia Abdullah,

Nafis Brown, and Kareema Hill positively identified defendant as the shooter. N.T. 2/7/17 .at 98,

133, 2/8/17 at 85-86.

                                           II. DISCUSSION

        A.   Weight of the Evidence

        Defendant first claims that the verdict was against the weight of the evidence. Statement

of Errors at� l. The specific bases for his claim are as follows:

       [W]here there was credible eyewitness testimony that the defendant was not the
       shooter, where there was credible evidence that Nafis Brown possessed a firearm
       similar to the .40 caliber Glock used to kill the victim, where Nafis Brown is caught
       driving the get away [sic] vehicle a few days after the murder, where the defendant was
       identified from unclear video images and by unduly suggestive and inherently
       unreliable identification procedures and where the 911 caller Kareema Hill who
       knew the defendant did not identify the defendant by name during the call.

Statement of Errors at� 1. This claim is without merit.

       It is well-established that a new trial may only be granted by the trial court where the

verdict was so contrary to the weight of the evidence as to "shock one's sense of justice."

Commonwealth v. Rossetti, 863 A.2d 1185, 1191 (Pa. Super. 2004), appeal denied, 878 A.2d 864

(Pa. 2005) (quoting Commonwealth v. Hunter, 554 A.2d 550, 555) (Pa. Super. 1989)).

Moreover, credibility determinations are solely within the province of the fact-finder, and "an

appellate court cannot substitute its judgment for that of the finder of fact." Commonwealth v.

Taylor, 63 A.3d 327, 330 (Pa. Super. 2013) (quoting Commonwealth v. Shaffer, 40 A.3d 1250,

1253 (Pa. Super. 2012)). In considering a claim that the trial court erred in refusing to find that a

verdict was against the weight of the evidence, "appellate review is. limited to whether the trial



                                                 4
court palpably abused its discretion in ruling on the weight claim." Id (quoting Shaffer, 40 A.3d

 at 1253).

        Here, defendant offers four specific arguments in support of his weight of the evidence

 claim. First, he avers that there was credible eyewitness testimony that he was not the shooter.

 Statement of Errors at 1 l. It is true that two defense eyewitnesses testified that defendant was

 not the shooter. N.T. 2/8/17 at 157, 201-202. First, Donnell Booker testified that he was in a car

 on Dauphin Street, and then went into a house on the corner before the shooting occurred. N.T.

 2/8/ 17 at 151. Once he was in the house, he heard gunshots. Id. He claimed that he could see

the shooter's face and that the shooter was not defendant. N.T. 2/8/17 at 151-152. However,

Booker gave a signed statement to a defense investigator about two weeks before the trial. N.T.

2/8/17 at 146-148. In that statement he admitted that he did not look out the window until after

the shooting stopped. N.T. 2/8/17 at 176-178. He was not a credible witness.

        Second, Jerome Maynard testified that he was standing on the street prior to the shooting,

when he observed a male walk up behind the victim and start shooting. N.T. 2/8/17 at 201. He

.claimed that while the shooter looked familiar to him, he did not know defendant. Id. Therefore,

he was "1000 percent" sure that defendant was not the shooter. N.T. 2/8/17 at 202. Maynard

. came forward with this information only the day prior to his testimony, claiming that he was

asked to testify after a trial spectator, Lee Robinson, saw him in the video of the incident when it

was played at trial. N.T. 2/8/17 at 209-210. However, all spectators at trial provided photo

identification to the court staff, and a review of the identifications revealed that no one named

Lee Robinson was ever present at trial. N.T. 2/8/17 at 223. .
                   .                    .
       Accordingly, the jury was free to disregard both Booker and Maynard's testimony as

incredible and had ample reason to do so. See Taylor, 63 A.3d at 330. Moreover, there was



                                                 5
 compelling evidence that defendant shot and killed Rivera. First, the Commonwealth presented

 the statement of eyewitness Kareema Hill, who called 911 following the shooting. N.T. 2/7/17 at

 179-192. Hill told detectives that she was walking onto Dauphin Street when she heard gunshots

 and saw the shooter firing shots at Rivera. N.T. 2/7/17 at 179-181. She ran away from the

 scene, and as she was running, she looked back and saw the shooter running in the same

 direction. N. T. 2/7 /17 at 182. Hill identified defendant as the shooter in a photo array,

 remarking that she was "very confident. Got a real good look at him." N.T. 2/7/17 at 190;

 2/8/17 at 85-86.

         It is true that at trial Hill recanted the majority of the statement and identification that she

 had made to the police. N.T. 2/7/17 at 172, 186, 191. However, her signed statement was

 admitted at trial during her testimony. N.T. 2/7/17 at 177-188. This statement was admissible

 for its truth as a prior inconsistent statement that was signed and adopted by the declarant. See

 Pa.R.E. 803. l (l )(b ). It is well-established that where a witness at trial recants a statement she

 made to police, the fact-finder is "free to evaluate both the [witness's] statement to police as well

 as [her] testimony at trial recanting that statement, and [is] free to believe all, part, or none of the

 evidence." Commonwealth v. Hanible, 836 A.2d 36, 39 (Pa. 2003). Such recantations are

 "notoriously unreliable." Commonwealth v. Johnson, 966 A.2d 523, 541 (Pa. 2009).

        The Commonwealth also presented additional identification testimony that corroborated

 Hill's identification. As mentioned above, at trial, a video recording of the entire incident was

 played for the jury. N.T. 2/7/17 at 19-20; N.T. 2/8/17 at 71; see Commonwealth Exhibit C-29.

 Nakia Abdullah, Rivera's girlfriend, identified defendant as the shooter from the video. N.T.

 2/7/17 at 77, 98. Abdullah had known defendant for years and was able to identify him as the

· shooter from his body language and walk. N.T. 2/7/17 at 98-99. In addition, Nafis Brown,



                                                    6
defendant's friend, also identified defendant as the shooter from the video. N.T. 2/7/17 at 121,

133-134. He was able to identify defendant from his clothes and walk. N.T. 2/7/17 at 134.

Brown also testified that he was with defendant when defendant and Little Rob discussed their

plot to kill Rivera. N.T. 2/7/17 at 125-126. In addition, Brown testified that he called defendant

after the murder, and defendant told him that Rivera had been killed, stating: "You know how I

work." N.T. 2/7/17 at 124. Given this compelling evidence that defendant was the shooter, the

contrary testimony of the defense witnesses did not cause the jury's verdict to shock the

conscience of the Court.

       Defendant next claims that the verdict was against the weight of the evidence because

"there was credible evidence that Nafis Brown possessed a firearm similar to the .40 caliber

Glock used to kill the victim[.)" Statement of Errors at� 1. It is true that the murder weapon

was determined to be a .40 caliber Glock-type weapon, and that at trial, defendant introduced a

picture of Brown holding a .40 caliber Glock. N.T. 2/8/l 7 at 43, 53-54, 58-63; see also Defense

Exhibit D-2. In addition, one week after the shooting, Brown was pulled over driving a van that

was involved in the murder, and a .40 caliber gun was found in the vehicle. N.T. 2/8/17 at 98-

100. However, forensic analysis demonstrated that the recovered gun was not the murder

weapon. N.T. 2/8/17 at 54, 100. Accordingly, Brown's possession of that weapon did not

undermine the Commonwealth's evidence.

       Defendant next attacks the weight of the evidence on the ground that Nafis Brown was

"caught driving the get away [sic] vehicle a few days after the murder." Statement of Errors at    il
1. It is true, as stated above, that one week after the murder, Brown was pulled over in a van that

was involved in the murder. In particular, video surveillance of the murder depicted the van at

the scene of the murder at the time of the shooting. N.T. 2/8/17 at 49, 103. The video also



                                                7
 'showed Little Rob, who had plotted the killing along with defendant, talking to Rivera as Rivera

  was shot, and then showed Little Rob hobbling over to the van after the shooting, apparently

  having been accidentally shot by defendant. N.T. 2/8/17 at 74. The van was then captured on

  video leaving the scene and dropping Little Rob off at Temple University Hospital's Emergency

  Room. N.T. 2/8/17 at 74, 103-104.; N.T. 2/7/17 at 29-30. Brown, however, had a plausible

  explanation for being in possession of that van. He denied having any knowledge that the

 · vehicle was used in a homicide, and stated that he had borrowed the van from Little Rob because

  his own car was unavailable. N.T. 2/8/17 at 100, N.T. 2/7/17 at 138. Detectives determined that

  the van was riot registered to Brown, but rather, the registered owner was Little Rob's brother,

  Kareem Myers. N.T. 2/8/17 at 99. Hence, the evidence of Brown being arrested in the van one

  week after the homicide did not, as defendant now claims, create doubt about the compelling

· . evidence demonstrating that defendant, and not Brown, was the shooter.

         Finally, defendant claims that the verdict was against the weight of the evidence because

  "defendant was identified from unclear video images and by unduly suggestive and inherently

  unreliable identification procedures and where the 9 I 1 caller Kareema Hill who knew the

  defendant did not identify the defendant by name during the call." Statement of Errors at� 1. It

  is true that defendant was identified as the shooter by Nafis Brown and Nakia Abdullah from

  video footage. However, as discussed above, both of these witnesses were unequivocal in their

  identifications. N.T. 2/7/17 at 98-99, 133-134. Moreover, Abdullah had known defendant for

  years and had lived on the same block with him. N.T. 2/7/17 at 98. Brown had grown up with

  defendant and was a close friend. N.T. 2/7/17 at 121. Accordingly, the identifications of these

 two witnesses were strong evidence.




                                                  8
       In addition, as discussed above, Kareema Hill, an eye-witness, identified defendant in a

photo array, stating that she was confident in the identification because she got a good look at the

shooter. N.T. 2/7/17 at 190; 2/8/17 at 85-86. Moreover, when interviewing Hill, detectives

employed a double blind identification procedure, having a person with no information about the

murder investigation show Hill the photos. N.T. 2/8/17 at 83. Because the detective showing the

array did not even know who the suspect was, there was no possibility that the procedure would

be suggestive. Id.

       Finally, Hill's credibility was not undermined by her failure to identify defendant by

name when she called 9-1-1. Hill credibly testified that her sole contact with defendant prior to

the shooting was seeing him around the neighborhood a few times. N.T. 2/7/17 at 197-198, 203-

204. Hence, her failure to identify defendant by name when she called 9-1-1 was fully consistent

with the evidence in the case.

       Accordingly, the evidence fully supported the jury's verdict, and therefore, the Court did

not abuse its discretion in denying defendant's motion for a new trial.

       B. · Prosecutorial Misconduct

       Defendant nextalleges that "[tjhe prosecutor engaged in misconduct when she expressed
        .              .
her personal opinion during closing argument that defense eyewitness evidence from Jerome

Maynard 'was the most ridiculous testimony I have ever heard. It was so ridiculous that it

reminded me to when I was back in law school.' N.T. 2/10/17, 61, line 9-11." Statement of

Errors at� 2.

       A review of the record reveals that defendant did not object to this, nor to any other

portion of the Commonwealth's closing argument at trial. See N.T. 2/10/17 at 58-107. Because

defendant raises his claim for the first time on appeal, it is waived. See Pa.R.A.P. 302(a)



                                                 9
("Issues not raised in the lower court are waived and cannot be raised for the first time on

appeal."); Commonwealth v. Hankerson, 118 A.3d 415, 420 (Pa. Super. 2015).

                                       III. CONCLUSION

        For all of the foregoing reasons, the Court's judgment of sentence should be affirmed .



                                                            . BY THE COURT:




                                                             GLENN B. BRONSON, J.




                                                10
..
     · Commonwealth v. Khalil Bradley                                        CP-51-CR-0002005-2016
       Type of Order: 1925(a) Opinion



                                             PROOF OF SERVICE

      I hereby certify that I am this day serving the foregoing Court Order upon the person(s), and in the
      manner indicated below, which service satisfies the requirements of Pa.R.Crim.P.114:


      Defense Counsel/Party:
                                     Gary S. Server, Esquire
                                     52103 Delaire Landing
                                     Philadelphia, PA 19114

      Type of Service: () Personal (X) First Class Mail () Other, please specify:




      District Attorney(s ):
                                     Lawrence S. Krasner, Esquire
                                     District Attorney of Philadelphia
                                     Philadelphia District Attorney's Office
                                     Three South Penn Square .
                                     Philadelphia, PA 19107

      Type of Service: ( ) Personal (X) First Class Mail ( ) Other, please specify:



      Additional Counsel/Party:
                                     Joseph D. Seletyn, Esquire
                                     Pro tho notary
                                     Office of the Prothonotary - Superior Court
                                     530 Walnut Street, Suite 315
                                     Philadelphia, PA 19106

      Type of Service: () Personal (X) First Class Mail () Other, please specify:



      Dated: January 22, 2018